Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to May 27, 2020.  It is noted that Dichrostachys glomerata is also known as Dichrostachys cinerea, luvanga, and sickle bush.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nkeck.
Nkeck (The Pan African Medical J) entitled "An Alert on the Incautious Use of Herbal Medicines by Sub-Saharan African Populations to Fight Against the COVID-19" supplied by Applicant, teaches on page 1 column 2, Dichrostachys glomerata extract used in the drug called Apivirine™ (made by Apiquest USA) is effective against COVID-19.
The claims differ from Nkeck in that they include additional components and dosing.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to treat COVID-19 with Dichrostachys glomerata extract as taught by Nkeck with additional components and particular dosing because Nkeck teaches the extract is the active component for treating COVID-19.  The additional components claimed are conventional in pharmaceutical preparations made from plant extracts.  To administer an active in various forms such as a capsule, a comestible, a food is entirely conventional in this art.  Regarding the dosing claimed, it would not require undue experimentation to dose a plant extract long known for treating viral infections for specifically treating COVID-19 viral infection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
In claim 2, line 2, "further" comprising may be intended.  In claims 3 and 4, proper Markush terminology is "selected from the group consisting of".

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
El-Sharawy (J of Applied Pharmaceutical Science) teaches antiviral activities of Dichrostachys.
Agon (WO 2004/052384) teaches antiviral properties of Dichrostachys glomerata.
Rao (2004/0171674) teaches Dichrostachys extracts for antiviral properties.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655